UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 02-7790



In Re:    MARTELL WHITAKER,

                                                              Petitioner.




         On Petition for Writ of Mandamus.      (CA-01-3207-B-1)


Submitted:    January 9, 2003                 Decided:   January 24, 2003


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Martell Whitaker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Martell Whitaker petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2255 (2000) motion.     He seeks an order from this court directing

the district court to act.      We find there has been no undue delay

in the district court. Accordingly, we deny the mandamus petition.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                          PETITION DENIED




                                    2